Exhibit 10.43

DIRECTOR INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made and entered into as of
this ___ day of ___________, by and among Susser Holdings Corporation, a
Delaware corporation (the “Company”); and ________________ (“Indemnitee”). Each
of the defined terms used in this Agreement shall have the definition set forth
in Section 14 of this Agreement.
WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to the Company and the desire of the Company to
attract and retain qualified individuals to serve as directors and officers, it
is reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of the directors (including directors that also serve as
officers) of the Company to the extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern regarding
such risks;
WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director (and officer, as applicable) of the Company and may have requested or
may in the future request that Indemnitee serve one or more Enterprises as a
director or in other capacities;
WHEREAS, in order to induce Indemnitee to serve, or to continue to serve, as a
director of the Company, and to agree to serve, from time to time, as the
Company may request, in any other Corporate Status, the Company is executing
this Agreement;
WHEREAS, Indemnitee is willing to serve as a director of the Company or in any
other Corporate Status on the condition that Indemnitee be so indemnified;
WHEREAS, the indemnification provisions of this Agreement are a supplement to
and in furtherance of the Certificate of Incorporation of the Company, as
amended from time to time after the date hereof (the “Certificate of
Incorporation”), the Amended and Restated Bylaws of the Company, as amended by
the First Amendment to the Amended and Restated Bylaws, and as amended from time
to time after the date hereof in accordance with the terms thereof (the “Bylaws”
and, together with the Certificate of Incorporation, the “Company Organizational
Documents”), any organizational documents of any other Enterprise (collectively,
the “Enterprise Organizational Documents”) and any resolutions adopted by the
Board of Directors (pursuant to the Company Organizational Documents) or similar
governing body of any other Enterprise, and shall not be deemed to be a
substitute therefor nor to diminish or abrogate any rights of Indemnitee
thereunder; and
WHEREAS, to the extent Indemnitee is employed by a Sponsor Company, Indemnitee
may have certain rights to indemnification, advancement of expenses or insurance
provided by the Designating Partners (or their affiliates), which Indemnitee,
the Company and the Designating Partners (or their affiliates) intend to be
secondary to the primary obligation of the Enterprise Entities to indemnify
Indemnitee as provided herein or as provided in the Company Organizational
Documents or other Enterprise Organizational Documents, with the Company’s
acknowledgement of and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve as a director of the Company or in any other
Corporate Status.

1

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1.Services by Indemnitee. Indemnitee will serve or continue to serve as a
director of the Company (and an officer, if applicable), for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders Indemnitee’s
resignation or is removed in accordance with the Bylaws. Indemnitee may from
time to time also agree to serve, as the Company may request from time to time,
in any other Corporate Status. Indemnitee and the Company each acknowledge that
they have entered into this Agreement as a means of inducing Indemnitee to
serve, or continue to serve, the Company and any Enterprise in such capacities.
Indemnitee may at any time and for any reason resign from such position or
positions (subject to any other contractual obligation or any obligation imposed
by operation of law).
2.    Indemnification—General. On the terms and subject to the conditions of
this Agreement, the Company shall, to the fullest extent permitted under
applicable law and so long as Indemnitee has not engaged in Disabling Conduct,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all losses, liabilities, judgments, fines, penalties, costs, Expenses
and other amounts that Indemnitee reasonably incurs and that result from, arise
in connection with or are by reason of Indemnitee’s Corporate Status and shall
advance Expenses to Indemnitee. The obligations of the Company under this
Agreement shall continue after such time as Indemnitee ceases to serve as a
director of the Company or in any other Corporate Status and include, without
limitation, claims for monetary damages against Indemnitee in respect of any
actual or alleged liability or other loss of Indemnitee, to the fullest extent
permitted under applicable law as in existence on the date hereof (and to such
greater extent as applicable law may hereafter from time to time permit)
provided that Indemnitee has not engaged in Disabling Conduct. The other
provisions in this Agreement are provided in addition to and as a means of
furtherance and implementation of, and not in limitation of, the obligations
expressed in this Section 2.
3.    Proceedings Other Than Proceedings by or in the Right of the Company. If,
in connection with or by reason of Indemnitee’s Corporate Status, Indemnitee
was, is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor, the Company shall, to the fullest extent permitted
under applicable law and so long as Indemnitee has not engaged in Disabling
Conduct, indemnify Indemnitee with respect to, and hold Indemnitee harmless from
and against, all Expenses, liabilities, judgments, penalties, fines and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding or any
claim, issue or matter therein.
4.    Proceedings by or in the Right of the Company. If, by reason of
Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened to be made,
a party to or a participant in any Proceeding by or in the right the Company to
procure a judgment in its favor, the Company shall, to the fullest extent
permitted under applicable law and so long as Indemnitee has not engaged in

2



--------------------------------------------------------------------------------



Disabling Conduct, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses incurred by Indemnitee or on behalf of
Indemnitee in connection with such Proceeding; provided, however, that
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to be liable to the Company only
if (and only to the extent that) the court in which such Proceeding shall have
been brought or is pending shall determine that, despite such adjudication of
liability and in view of all circumstances, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the court shall deem proper.
5.    Mandatory Indemnification in Case of Successful Defense. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of the Company),
the Company shall, to the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
incurred by Indemnitee or on behalf of Indemnitee in connection therewith. If
Indemnitee is not wholly successful in defense of such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall, to the fullest
extent permitted under applicable law and so long as Indemnitee has not engaged
in Disabling Conduct, indemnify Indemnitee against all Expenses incurred by
Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
shall be deemed to be a successful result as to such claim, issue or matter.
6.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by the Company for some or a
portion of the Expenses, liabilities, judgments, penalties, fines and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee or on
behalf of Indemnitee in connection with a Proceeding or any claim, issue or
matter therein, in whole or in part, the Company shall, to the fullest extent
permitted under applicable law and so long as Indemnitee has not engaged in
Disabling Conduct, indemnify Indemnitee to the fullest extent to which
Indemnitee is entitled to such indemnification.
7.    Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.
(a)
The Company shall, to the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, any and all
Expenses and, if requested by Indemnitee, shall advance on an as-incurred basis
(as provided in Section 8 of this Agreement) such Expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action or proceeding or part


3



--------------------------------------------------------------------------------



thereof brought by Indemnitee for (i) indemnification, advance payment of
Expenses or contribution by the Company under this Agreement, the Company
Organizational Documents or other Enterprise Organizational Document, or any
other agreement; or (ii) recovery under any director and officer liability
insurance policies maintained by the Company or other Enterprise.
(b)
To the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness (or is forced or asked to respond to discovery requests) in any
Proceeding to which Indemnitee is not a party, the Company shall, to the fullest
extent permitted under applicable law and so long as Indemnitee has not engaged
in Disabling Conduct, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, and the Company will advance on an as-incurred basis
(as provided in Section 8 of this Agreement), all Expenses incurred by
Indemnitee or on behalf of Indemnitee in connection therewith.

8.    Advancement of Expenses. The Company shall, to the fullest extent
permitted under applicable law, pay on a current and as-incurred basis all
Expenses incurred by Indemnitee in connection with any Proceeding in any way
connected with, resulting from or relating to Indemnitee’s Corporate Status. The
advancement of such Expenses shall be paid within ten (10) days after receipt by
the Company of a properly submitted written request for advancement from
Indemnitee pursuant to Section 9(c)(i) of this Agreement, without regard to
whether an Adverse Determination has been or may be made, except as contemplated
by the last sentence of Section 9(f) of this Agreement. Upon submission of a
request for advancement of Expenses pursuant to Section 9(c) of this Agreement,
Indemnitee shall be entitled to advancement of Expenses as provided in this
Section 8, and such advancement of Expenses shall continue until such time (if
any) as there is a final non-appealable judicial determination that (i)
Indemnitee is not entitled to indemnification or (ii) that Indemnitee engaged in
Disabling Conduct. Indemnitee shall repay all such amounts advanced if and to
the extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Company for such Expenses or that Indemnitee
engaged in Disabling Conduct. Such repayment obligation shall be unsecured and
shall not bear interest. The Company shall not impose on Indemnitee additional
conditions to advancement or require from Indemnitee additional undertakings
regarding repayment, except as set forth in this Agreement.
9.    Indemnification Procedures.
(a)
Notice of Proceeding. Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify the Company will relieve the Company of its advancement,
indemnification or contribution obligations under this Agreement only to the
extent the Company can establish that such omission to notify resulted in actual
material prejudice to it, and the omission to notify the Company will, in any


4



--------------------------------------------------------------------------------



event, not relieve the Company from any liability which it may have to indemnify
Indemnitee or advance Expenses to Indemnitee otherwise than under this
Agreement. If, at the time of receipt of any such notice, the Company has
director and officer insurance policies in effect, the Company will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.
(b)
Defense; Settlement.


(i)
The Company shall not, without the prior written consent of Indemnitee, which
may be provided or withheld in Indemnitee’s sole discretion, effect any
settlement of any Proceeding against Indemnitee, or any proceeding which could
have been brought against Indemnitee or which potentially or actually imposes
any cost, liability, exposure or burden on Indemnitee, unless such settlement
solely involves the payment of money or performance of any obligation by Persons
other than Indemnitee and includes an unconditional release of Indemnitee from
all liability on any matters that are the subject of such Proceeding and an
acknowledgment that Indemnitee denies all wrongdoing in connection with such
matters. The Company shall not be obligated to indemnify Indemnitee for amounts
paid in settlement of a Proceeding against Indemnitee if such settlement is
effected by Indemnitee without the Company’s prior written consent, which
consent shall not be unreasonably withheld.

(ii)
In any Proceeding in connection with which Indemnitee has submitted a written
request to the Company for advancement and/or indemnification of Expenses
pursuant to Section 9(c) of this Agreement, the Company shall be entitled to
assume the defense of such Proceeding, with counsel approved by Indemnitee,
which approval shall not be unreasonably withheld, upon the delivery to
Indemnitee of written notice of the Company’s election to do so. After delivery
of such notice, approval of such counsel by Indemnitee, and retention of such
counsel by the Company, Indemnitee shall nevertheless be entitled to employ or
continue to employ his own counsel in such Proceeding. Employment of such
counsel by Indemnitee shall be at the cost and expense of the Company unless and
until the Company shall have demonstrated to the reasonable satisfaction of
Indemnitee and Indemnitee’s counsel that there is no conflict of interest
between the Company and Indemnitee in such Proceeding, after which time, further
employment of such counsel by the Indemnitee shall be at the cost and expense of
Indemnitee.

(c)
Request for Advancement; Request for Indemnification.

(i)
To obtain advancement of Expenses under this Agreement, Indemnitee shall submit
to the Company a written request therefor, together with such


5



--------------------------------------------------------------------------------



invoices or other supporting information as may be reasonably requested by the
Company and reasonably available to Indemnitee, and, only to the extent required
by applicable law which cannot be waived, an unsecured written undertaking to
repay amounts advanced to the extent that Indemnitee is obligated to repay such
amounts pursuant to Section 8 of this Agreement. The Company shall make advance
payment of Expenses to Indemnitee no later than ten (10) days after receipt of
the written request for advancement (and each subsequent request for
advancement) by Indemnitee. If, at the time of receipt of any such written
request for advancement of Expenses, the Company has director and officer
insurance policies in effect, the Company will promptly notify the relevant
insurers in accordance with the procedures and requirements of such policies.
(ii)
To obtain indemnification under this Agreement, Indemnitee shall submit a
written request therefor. The time at which Indemnitee submits a written request
for indemnification shall be determined by the Indemnitee in the Indemnitee's
sole discretion. Once Indemnitee submits such a written request for
indemnification (and only at such time that Indemnitee submits such a written
request for indemnification), a Determination shall thereafter be made, as
provided in and only to the extent required by Section 9(d) of this Agreement.
In no event shall a Determination be made, or required to be made, as a
condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the Company has director and
officer insurance policies in effect, the Company will promptly notify the
relevant insurers in accordance with the procedures and requirements of such
policies.

(d)
Determination. Any Determination shall be made within thirty (30) days after
receipt of Indemnitee’s written request for indemnification pursuant to Section
9(c)(ii) (or in the case of a Determination to be made by Independent Counsel
within thirty (30) days of the selection of Independent Counsel) and such
Determination shall be made, subject to Section 9(g), in the specific case as
follows:

(i)
If a Potential Change in Control or a Change in Control shall have occurred, by
Independent Counsel (selected in accordance with Section 9(e)) in a written
opinion to the Board of Directors, a copy of which opinion shall be delivered to
Indemnitee, unless Indemnitee shall request that such Determination be made by
the Board of Directors, or a committee of the Board of Directors, in which case
the Determination shall be made by the Persons and in the manners provided for
in clauses (x) or (y) of Section 9(d)(ii) below; or


6



--------------------------------------------------------------------------------



(ii)
If a Potential Change in Control or a Change in Control shall not have occurred,
(x) by the Board of Directors by a majority vote of the Disinterested Directors
even though less than a quorum of the Board of Directors, (y) by a majority vote
of a committee consisting solely of one or more Disinterested Directors
designated to act in the matter by a majority vote of all Disinterested
Directors, even though less than a quorum of the Board of Directors, or (z) if
there are no Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board of Directors, a
copy of which shall be delivered to Indemnitee, with Independent Counsel being
selected by a vote of the Disinterested Directors as set forth in clauses (x) or
(y) of this Section 9(d)(ii), or if such vote is not obtainable or such a
committee of Disinterested Directors cannot be established, by a majority vote
of the Board of Directors.

If a Determination is made that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
Determination. Indemnitee shall reasonably cooperate with the Persons making
such Determination, including providing to such Persons upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to the making of such Determination. Any Expenses incurred
by Indemnitee in so cooperating with the Persons making such Determination shall
be advanced and borne by the Company (irrespective of the Determination as to
Indemnitee’s entitlement to indemnification), and the Company shall indemnify
and hold Indemnitee harmless therefrom.
(e)
Independent Counsel. If a Potential Change in Control or a Change in Control
shall not have occurred and the Determination is to be made by Independent
Counsel, the Independent Counsel shall be selected by (i) a majority vote of the
Disinterested Directors, even though less than a quorum of the Board or (ii) if
there are no Disinterested Directors, a majority vote of the Board, and the
Company shall give written notice to Indemnitee, within ten (10) days after
receipt by the Company of Indemnitee’s request for indemnification, specifying
the identity and address of the Independent Counsel so selected. If a Potential
Change in Control or a Change in Control shall have occurred and the
Determination is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within ten (10) days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by (i)
a majority vote of the Disinterested Directors, even though less than a quorum
of the Board, or (ii) if there are no Disinterested Directors, a majority vote
of the Board, in which event the Company shall give written notice to Indemnitee
within ten (10) days after receipt of Indemnitee’s request that such selection
be made by a


7



--------------------------------------------------------------------------------



majority vote of the Disinterested Directors or the Board, as applicable,
specifying the identity and address of the Independent Counsel so selected). In
either event, (A) such notice to Indemnitee or the Company, as the case may be,
shall be accompanied by a written affirmation of the Independent Counsel so
selected that it satisfies the requirements of the definition of “Independent
Counsel” in Section 14 of this Agreement and that it agrees to serve in such
capacity and (B) Indemnitee or the Company, as the case may be, may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection. Any objection to the selection of Independent Counsel
pursuant to this Section 9(e) may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of the definition
of “Independent Counsel” in Section 14 of this Agreement, and the objection
shall set forth with particularity the factual basis of such assertion. If such
written objection is timely made, the Independent Counsel so selected may not
serve as Independent Counsel unless and until a court of competent jurisdiction
(a “Court”) has determined that such objection is without merit. In the event of
a timely written objection to a choice of Independent Counsel, the party
originally selecting the Independent Counsel shall have seven (7) days to make
an alternate selection of Independent Counsel and to give written notice of such
selection to the other party, after which time such other party shall have five
(5) days to make a written objection to such alternate selection. If, within
thirty (30) days after submission of Indemnitee’s request for indemnification
pursuant to Section 9(c)(ii), no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition the Court for
resolution of any objection that shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel or for the
appointment as Independent Counsel of a Person selected by the Court or by such
other Person as the Court shall designate, and the Person with respect to whom
an objection is so resolved or the Person so appointed shall act as Independent
Counsel under Section 9(d). The Company shall pay any and all fees and expenses
reasonably incurred by such Independent Counsel in connection with acting
pursuant to Section 9(d), and the Company shall pay all fees and expenses
reasonably incurred incident to the procedures of this Section 9(e), regardless
of the manner in which such Independent Counsel was selected or appointed. Upon
the due commencement of any Proceeding or arbitration pursuant to Section 9(f)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity, pending final disposition of such
Proceeding or arbitration and subject to the applicable standards of
professional conduct then prevailing.
(f)
Consequences of Determination; Remedies of Indemnitee. The Company shall be
bound by and shall have no right to challenge a Favorable Determination. If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a Court to challenge such


8



--------------------------------------------------------------------------------



Adverse Determination or to require the Company to make such payments or
advances (and the Company shall have the right to defend their position in such
Proceeding and to appeal any adverse judgment in such Proceeding). Indemnitee
shall be entitled to be indemnified for all Expenses incurred in connection with
such a Proceeding and to have such Expenses advanced by the Company in
accordance with Section 8 of this Agreement. If Indemnitee fails to challenge an
Adverse Determination, or if Indemnitee challenges an Adverse Determination and
such Adverse Determination has been upheld by a final judgment of a Court from
which no appeal can be taken, then, to the extent and only to the extent
required by such Adverse Determination or final judgment, the Company shall not
be obligated to indemnify Indemnitee under this Agreement.
(g)
Presumptions; Burden and Standard of Proof. The parties intend and agree that,
to the extent permitted by law, in connection with any Determination by any
Person, including a Court:

(i)
it will be presumed that Indemnitee is entitled to indemnification under this
Agreement, and the Enterprise or any other Person challenging such right will
have the burden of proof to overcome that presumption in connection with any
Determination contrary to that presumption;

(ii)
the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Enterprise, or, with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful, or that Indemnitee did not act
in accordance with any other applicable standard of conduct imposed by contract,
applicable law or otherwise;

(iii)
Indemnitee will be deemed to have acted in good faith if it is determined by a
majority of the Board of Directors or other governing body of the applicable
Enterprise or by Independent Counsel, as applicable, that Indemnitee’s action is
based on the records or books of account of the applicable Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers,
employees, or committees of the board of directors or other governing body of
the applicable Enterprise, or on the advice of legal counsel for the applicable
Enterprise or on information or records given in reports made to the applicable
Enterprise by an independent certified public accountant or by an appraiser or
other expert or advisor selected by the applicable Enterprise; and

(iv)
the knowledge and actions, or failure to act, of any director, officer, manager,
representative, agent or employee of any Enterprise or other


9



--------------------------------------------------------------------------------



relevant enterprises will not be imputed to Indemnitee in a manner that limits
or otherwise adversely affects Indemnitee’s rights hereunder.
The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.
10.    Insurance; Subrogation; Other Rights of Recovery, Etc.
(a)
The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies with A.M.
Best ratings of “A” or better, providing Indemnitee with coverage for any
liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of Indemnitee’s Corporate Status, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability. Such insurance policies shall have
coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other current or former officer or director
of the Company. If the Company has such insurance in effect at the time it
receives from Indemnitee any notice of the commencement of an action, suit,
proceeding or other claim, the Company shall give prompt notice of the
commencement of such action, suit, proceeding or other claim to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding or other claim in accordance with the terms of such policy, provided
that the Company shall not be liable to pay or advance to Indemnitee any amounts
otherwise indemnifiable under this Agreement or under any other indemnification
agreement if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise. The
Company shall continue to provide such insurance coverage to Indemnitee for a
period of at least six (6) years after Indemnitee ceases to serve as a director
or any other Corporate Status.

(b)
Subject to Section 10(d), in the event of any payment by the Company under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee against any other Enterprise, and
Indemnitee hereby agrees, as a condition to obtaining any advancement or
indemnification from the Company, to assign to the Company all of Indemnitee’s
rights to obtain from such other Enterprise such amounts to the extent that they
have been paid by the Company to or for the benefit of Indemnitee as advancement
or indemnification under this Agreement and are adequate to indemnify Indemnitee
with respect to the costs, Expenses or other items to the full extent that
Indemnitee is entitled to indemnification or other payment hereunder; and
Indemnitee will (upon request by the Company) execute all papers required and
take all action necessary to secure such rights, including execution of such


10



--------------------------------------------------------------------------------



documents as are necessary to enable the Company to bring suit or enforce such
rights.
(c)
The Company hereby unconditionally and irrevocably waives, relinquishes and
releases, and covenants and agrees not to exercise (and to cause each of the
other Enterprises not to exercise), any rights that the Company or other
Enterprise, as the case may be, may now have or hereafter acquire against any
Designating Partner (or former Designating Partner) or any of their respective
affiliates that arise from or relate to the existence, payment, performance or
enforcement of the Company’ obligations under this Agreement or under any other
indemnification agreement or arrangement (whether pursuant to contract, Company
Organizational Documents or other Enterprise Organizational Documents or
otherwise) with any Person, including, without limitation, any right of
subrogation (whether pursuant to contract or common law), reimbursement,
exoneration, contribution or indemnification, or to be held harmless, and any
right to participate in any claim or remedy of Indemnitee against any
Designating Partner (or former Designating Partner) or any of their respective
affiliates, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Designating Partner (or former Designating Partner) or
any of their respective affiliates, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right.

(d)
The Company shall not be liable to pay or advance to Indemnitee any amounts
otherwise indemnifiable under this Agreement or under any other indemnification
agreement if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise;
provided, however, that (i) the Company hereby agrees on behalf of itself and
each other Enterprise Entity, that, irrespective of whether Indemnitee is
employed by a Sponsor Company and therefore may have certain rights to
indemnification, advancement of expenses or insurance provided by the
Designating Partners or their affiliates, the Enterprise Entities are the
indemnitors of first resort under this Agreement, the Company Organizational
Documents or other Enterprise Organizational Documents or any other
indemnification agreement, arrangement or undertaking (i.e., the Enterprise
Entities’ obligations to Indemnitee under this Agreement or any other agreement
or undertaking to provide advancement of Expenses and indemnification to
Indemnitee are primary without regard to any rights Indemnitee may have to seek
or obtain indemnification or advancement of Expenses from any Designating
Partner or any of its affiliates other than an Enterprise Entity (or any former
Designating Partner or any of its affiliates other than an Enterprise Entity) or
from any insurance policy for the benefit of such Indemnitee (other than any
directors’ and officers’ insurance policy for the benefit of such Indemnitee
maintained or paid for by any Enterprise), and any obligation of any Designating
Partner (or any affiliate thereof other than any Enterprise) to


11



--------------------------------------------------------------------------------



provide advancement or indemnification for all or any portion of the same
Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee and any rights of recovery of Indemnitee under any insurance policy
for the benefit of such Indemnitee (other than any directors’ and officers’
insurance policy for the benefit of such Indemnitee maintained or paid for by
any Enterprise) are secondary), and (ii) if any Designating Partner or any of
its affiliates other than an Enterprise Entity (or any former Designating
Partner or any of its affiliates other than an Enterprise Entity) pays or causes
to be paid, for any reason, or if Indemnitee collects under any insurance policy
for the benefit of such Indemnitee (other than any directors’ and officers’
insurance policy for the benefit of such Indemnitee maintained or paid for by
any Enterprise), any amounts otherwise payable or indemnifiable hereunder or
under any other indemnification agreement, arrangement or undertaking (whether
pursuant to contract, organizational document or otherwise) with Indemnitee,
then (x) such Designating Partner, former Designating Partner (or affiliate, as
the case may be) or insurer, as applicable, shall be fully subrogated to all
rights of Indemnitee with respect to such payment and (y) the Company shall
fully indemnify, reimburse and hold harmless such Designating Partner, former
Designating Partner (or such affiliate) or insurer, as applicable, for all such
payments actually made by such Designating Partner, former Designating Partner
(or such affiliate) or insurer.
(e)
Subject to Section 10(d), the Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee in respect of or relating to Indemnitee’s
Corporate Status shall be reduced by any amount Indemnitee has actually received
as payment of indemnification or advancement of Expenses from such other
Enterprise, except to the extent that such indemnification payments and advance
payment of Expenses when taken together with any such amount actually received
from other Enterprises or under director and officer insurance policies
maintained by one or more Enterprises are inadequate to fully pay all costs,
Expenses or other items to the full extent that Indemnitee is otherwise entitled
to indemnification or other payment hereunder.

(f)
Except for the rights set forth in Sections 10(c), 10(d) and 10(e) of this
Agreement, the rights to indemnification and advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time, whenever conferred or arising, be entitled under
applicable law, the Company Organizational Documents or other Enterprise
Organizational Documents or any other agreement, resolution of directors (or
similar governing body) of any Enterprise, or otherwise. Indemnitee’s rights
under this Agreement are present contractual rights that fully vest upon
Indemnitee’s first service as a director (and officer, if applicable) of the
Company. The Parties hereby agree that Sections 10(c), 10(d) and 10(e) of this
Agreement


12



--------------------------------------------------------------------------------



shall be deemed exclusive and shall be deemed to modify, amend and clarify any
right to indemnification or advancement provided to Indemnitee under any other
contract, agreement or document with any Enterprise relating to advancement or
indemnification.
(g)
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

11.    Employment Rights; Successors; Third Party Beneficiaries.
(a)
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be, or to be retained, in the employment of any of the Enterprise
Entities. This Agreement shall continue in force as provided above after
Indemnitee has ceased to serve as a director of the Company or in any other
Corporate Status.

(b)
This Agreement shall be binding on the Company and each successor to or assignee
of the Company (including, without limitation, any direct or indirect successor
or assignee by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company); and, unless such
succession or assignment occurs by operation of law, the Company shall require
and cause any such successor or assignee to expressly assume and agree to
perform this Agreement to the same extent that the Company would be required to
perform if no such succession or assignment had occurred. This Agreement shall
also inure to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators.

(c)
The Designating Partners are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Company’s obligations hereunder (including but not limited to the
obligations specified in Section 10 of this Agreement) as though a party
hereunder.

12.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

13



--------------------------------------------------------------------------------



13.    Exceptions to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by the Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding initiated by Indemnitee
(other than a Proceeding by Indemnitee (i) to enforce Indemnitee’s rights under
this Agreement or (ii) to enforce any other rights of Indemnitee to
indemnification, advancement or contribution from the Company under any other
contract, Company Organizational Document, Enterprise Organizational Document or
under statute or other law), unless the initiation of such Proceeding or making
of such claim shall have been approved by the Board of Directors. In addition,
notwithstanding any other provision of this Agreement to the contrary, to the
extent that Indemnitee is an officer of the Company or any Enterprise,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding if it is determined by a
majority of the board of directors or other governing body of the applicable
Enterprise or by Independent Counsel, as applicable, that Indemnitee did not act
in good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company or any such Enterprise.
14.    Definitions. For purposes of this Agreement:
(a)
“Adverse Determination” shall have the meaning set forth in the definition of
Determination.

(b)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act as in effect on the date hereof, and “Beneficially Owns”
and “Beneficially Owned” shall have correlative meanings.

(c)
“Board of Directors” or “Board” means the board of directors of the Company.

(d)
“Change of Control” shall be deemed to have occurred with respect to the Company
if any change in control or similar event, however denominated, shall occur
under and as defined in the Bylaws, provided, however, that if there is no such
provision in the Bylaws, a “Change of Control” shall occur for purposes of this
Agreement when any Person shall Beneficially Own, directly or indirectly, Equity
Interests of the Company representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company, unless during any period of twelve (12) consecutive calendar months, a
majority of the seats (other than vacant seats) on the board of directors of the
Company shall be occupied by persons who were (x) members of the board of
directors of the Company on the date of this Agreement or nominated by the board
of directors (or similar governing body) of the Company or (y) appointed by
directors so nominated.

(e)
“Corporate Status” describes the status of a person by reason of such person’s
past, present or future service as a director or officer or in any capacity for
any Enterprise at the request of the Company.


14



--------------------------------------------------------------------------------



(f)
“Designating Partners” means any of the Sponsors Companies, in each case so long
as an individual employed by a Sponsor Company, or any of their respective
affiliates, serves as a director of the Company or in any other Corporate
Status.

(g)
“Determination” means a determination that either (x) indemnification of
Indemnitee is proper in the circumstances because Indemnitee met a particular
standard of conduct (a “Favorable Determination”) or (y) indemnification of
Indemnitee is not proper in the circumstances because Indemnitee failed to meet
a particular standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

(h)
“Disabling Conduct” means that, in respect of the particular claim, issue or
matter in question or the particular Proceeding, there is a final non-appealable
judicial determination that the Indemnitee acted in bad faith, engaged in fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was criminal.

(i)
“Disinterested Director” means, with respect to any request by Indemnitee for
indemnification hereunder, a director of the Company who at the time of the vote
is not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(j)
“Enterprise” shall mean the Company and its respective subsidiaries and any
other entity, constituent entity (including any constituent of a constituent)
absorbed in a consolidation or merger to which the Company (or any of its
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan, or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, manager,
venturer, proprietor, partner, member, employee, agent, fiduciary or similar
functionary.

(k)
“Enterprise Entity” means any Enterprise.

(l)
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

(m)
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

(n)
“Expenses” shall mean all reasonable direct and indirect costs, fees and
expenses of any type or nature whatsoever and shall specifically include,
without limitation, all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs


15



--------------------------------------------------------------------------------



of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding,
including, but not limited to, the premium for appeal bonds, attachment bonds or
similar bonds and all interest, assessments and other charges paid or payable in
connection with or in respect of any such Expenses, and shall also specifically
include, without limitation, all reasonable attorneys’ fees and all other
expenses incurred by or on behalf of Indemnitee in connection with preparing and
submitting any requests or statements for indemnification, advancement,
contribution or any other right provided by this Agreement, as well as any taxes
paid by the Indemnitee on receipt of indemnification, advancement of Expenses,
or contribution under the Agreement. “Expenses,” however, shall not include
amounts paid in settlement by Indemnitee or the amounts of judgments or fines
against Indemnitee.
(o)
“Favorable Determination” shall have the meaning set forth in the definition of
Determination.

(p)
“Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of limited partnership, limited
liability company or corporation law, as applicable, and (b) is not, at such
time, or has not been in the three years prior to such time, retained to
represent: (i) any Enterprise or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements),
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder or (iii) the Beneficial Owner, directly or indirectly,
of securities of the Company representing 5% or more of the ownership interests
or the voting power of the Company’s then outstanding ownership interests or
voting securities, respectively. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any Person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto and to be jointly and severally liable therefor.

(q)
“Person” means any individual, entity or group (within the meaning of Rule 13d-5
of the Exchange Act but excluding any employee benefit plan of such person and
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan).


16



--------------------------------------------------------------------------------



(r)
“Potential Change in Control” shall be deemed to have occurred if (i) any Person
shall have announced publicly an intention to take actions to effect a Change in
Control, or commenced any action that, if successful, would reasonably be
expected to result in the occurrence of a Change in Control; (ii) the Company
enters into an agreement or arrangement, the consummation of which would result
in the occurrence of a Change in Control; or (iii) any other event occurs that
the Board of Directors declares to be a Potential Change of Control.

(s)
“Proceeding” includes any actual, threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened, pending or completed
proceeding, whether brought by or in the right of any Enterprise or otherwise
and whether civil, criminal, administrative or investigative in nature, in which
Indemnitee was, is, may be or will be involved as a party, witness or otherwise,
by reason of Indemnitee’s Corporate Status or by reason of any action taken by
Indemnitee or of any inaction on Indemnitee’s part while acting as director (or
officer, as applicable) of the Company or serving any other Enterprise (in each
case whether or not he is acting or serving in any such capacity or has such
status at the time any liability or expense is incurred for which
indemnification or advancement of Expenses can be provided under this
Agreement).

(t)
“Sponsor Companies” means any other entity that is an affiliate of the Company.





15.    Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.
16.    Reliance. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on each of them hereby
in order to induce Indemnitee to serve as a director (and officer, as
applicable) of the Company, and the Company acknowledges that Indemnitee is
relying upon this Agreement in serving as a director (and officer, as
applicable) of the Company or in any other Corporate Status.
17.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
18.    Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been direct, or (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

17



--------------------------------------------------------------------------------



(a)
If to Indemnitee to:

Attn:


(b)
If to the Company, to:

Susser Holdings Corporation
4525 Ayers Street
Corpus Christi, Texas 78415
Attn: General Counsel




or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.
19.    Contribution. To the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement or for reasonably
incurred Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect (i)
the relative benefits received by the Company and Indemnitee as a result of the
event(s) or transaction(s) giving cause to such Proceeding; or (ii) the relative
fault of the Company (and their other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) or transaction(s).
20.    Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process. This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Trial Court”), and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Trial Court for purposes
of any action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Trial Court and (iv) waive, and agree not to plead or to make,
any claim that any such action or proceeding brought in the Trial Court has been
brought in an improper or otherwise inconvenient forum.

18



--------------------------------------------------------------------------------



21.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.
[Remainder of Page Intentionally Blank]



19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
Company:
SUSSER HOLDINGS CORPORATION
 
 
 
By:___________________________________
Name:
Title:
 
 
 
 
Indemnitee:
______________________________________
Name:





    






